

 
 

CHICOPEE SAVINGS BANK
THREE-YEAR EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into on the 18th day of
June, 2010, by and between CHICOPEE SAVINGS BANK, a Massachusetts-chartered
financial institution (the “Bank”), and RUSSELL J. OMER (the “Executive”)
effective July 1, 2010 (the “Effective Date”).


WHEREAS, Chicopee Bancorp, Inc., a Massachusetts-chartered corporation and the
stock holding company of the Bank (the “Company”), the Bank and the Executive
are parties to a change in control agreement originally effective July 19, 2006
and subsequently amended and restated as of November 20, 2008 (the “Change in
Control Agreement”); and


WHEREAS, the Company, Bank and Executive desire to terminate the Change in
Control Agreement and to have the Executive covered by the terms of this
Agreement; and


WHEREAS, the Company will enter into an employment agreement with the Executive
on the same date as this Agreement is entered into; and


WHEREAS, the Bank wishes to assure Executive’s continued services for the term
of this Agreement; and


WHEREAS, Executive is willing to continue to serve in the employ of the Bank
during the term of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:


1.           Employment.   Executive is employed as Executive Vice President of
Lending of the Bank.  Executive shall perform all duties and shall have all
powers commonly incident to the offices of Executive Vice President of Lending
or which, consistent with those offices, or delegated to him by the Board of
Directors of the Bank (the “Board”) or the Chief Executive Officer of the
Bank.  During the term of this Agreement, Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary or affiliate of the
Bank and to carry out the duties and responsibilities reasonably appropriate to
those offices.


2.           Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.


3.           Term.


 
a.
The term of this Agreement shall be (i) for a period of thirty-six (36) full
calendar months from the Effective Date, plus (ii) any and all extensions of the
initial term made pursuant to this Section 3.  The Executive’s Change in Control
Agreement shall terminate on the Effective Date.




 
 

--------------------------------------------------------------------------------

 

 
b.
Commencing on the first anniversary of the Effective Date and continuing on each
anniversary of the Effective Date thereafter, the disinterested members of the
Board may extend the Agreement term for an additional year, so that the
remaining term of the Agreement again becomes thirty-six (36) months, unless
Executive elects not to extend the term of this Agreement by giving written
notice in accordance with Section 19 of this Agreement.  The Board will review
the Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meeting.  The Board will notify Executive as
soon as possible after its annual review whether the Board has determined to
extend the Agreement.



4.           Base Compensation.


 
a.
The Bank agrees to pay Executive during the term of this Agreement a base salary
at the rate of $201,500 per year, payable in accordance with customary payroll
practices.



 
b.
The Board shall review annually the rate of the Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.



 
c.
In the absence of action by the Board, the Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.           Bonuses.  The Executive shall be eligible to participate in
discretionary bonuses or other incentive compensation programs that the Company
or the Bank may award from time to time to senior management employees pursuant
to bonus plans or otherwise.


6.           Benefit Plans.  Executive shall be eligible to participate in life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Bank for the benefit of its employees.


7.           Vacations and Leave.


 
a.
The Executive shall be entitled to vacation and other leave in accordance with
policy for senior executives, or otherwise as approved by the Board.



 
b.
In addition to paid vacation and other leave, the Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may in its discretion determine.  Further, the Board may
grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Board in its
discretion may determine.



8.           Expense Payments and Reimbursements.  Executive shall be reimbursed
for all reasonable out-of-pocket business expenses incurred in connection with
his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Bank.

 
2

--------------------------------------------------------------------------------

 





9.           Automobile Allowance.   During the term of this Agreement, the
Executive shall be entitled to use of a Bank-owned automobile. The Bank shall
provide car insurance, maintenance and gas for said automobile. Executive shall
comply with reasonable reporting and expense limitations on the use of such
automobile as may be established by the Bank from time to time, and the Bank
shall annually include on Executive’s Form W-2 any amount of income attributable
to Executive’s personal use of such automobile.


10.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement, Executive will devote all his business time,
attention, skill, and efforts to the faithful performance of his duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Bank or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation.  Executive will not engage in any business or
activity contrary to the business affairs or interests of the Bank or any of its
subsidiaries or affiliates.



 
b.
Nothing contained in this Agreement will prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of its borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank or its subsidiaries or affiliates to which he may be exposed during the
course of his employment.  Executive further agrees that, unless required by law
or specifically permitted by the Board in writing, he will not disclose to any
person or entity, either during or subsequent to his employment, any of the
above-mentioned information which is not generally known to the public, nor will
he use the information in any way other than for the benefit of the Bank.



11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.



 
b.
Retirement.  This Agreement will terminate upon Executive’s retirement under the
retirement benefit plan or plans in which he participates pursuant to Section 6
of this Agreement or otherwise.  Executive will receive the compensation due to
him through his retirement date.



c.           Disability.


i.  
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Bank.




 
3

--------------------------------------------------------------------------------

 

 
ii.
In the event of his Disability, Executive will no longer be obligated to perform
services under this Agreement.  The Bank will pay Executive, as Disability pay,
an amount equal to one  hundred percent (100%) of Executive’s bi-weekly rate of
base salary in effect as of the date of his termination of employment due to
Disability. The Bank will make Disability payments on a monthly basis commencing
on the first day of the month following the effective date of Executive’s
termination of employment due to Disability and ending on the earlier of: (A)
the date he returns to full-time employment at the Bank in the same capacity as
he was employed prior to his termination for Disability; (B) his death; (C) his
attainment of age 65; or (D) the date this Agreement would have expired had
Executive’s employment not terminated by reason of Disability.  Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the
Bank.  In addition, during any period of Executive’s Disability, the Bank will
continue to provide Executive and his dependents, to the greatest extent
possible, with continued coverage under all benefit plans (including, without
limitation, retirement plans and medical, dental and life insurance plans) in
which Executive and/or his dependent participated prior to his Disability on the
same terms as if he remained actively employed by the Bank.



d.           Termination for Cause.


 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, terminate his employment at any time for “Cause.”  Executive
shall have no right to receive compensation or other benefits for any period
after termination for Cause.  Termination for Cause shall mean termination
because of, in the good faith determination of the Board, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude or any
violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank, unless the Bank has delivered to Executive a
copy of a resolution duly adopted at a meeting of the Board where in the good
faith opinion of the Board, Executive was guilty of the conduct described above
and specifying the particulars of this conduct.


 
4

--------------------------------------------------------------------------------

 



 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation, and vested rights and benefits to the date of his
termination.



 
f.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 11(a) through 11(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, terminate his employment under
this Agreement for “Good Reason,” as defined below (a termination “With Good
Reason”).



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive his base salary in effect
as of his termination date for the remaining term of the Agreement paid in one
lump sum within ten (10) calendar days of such termination.  Also, in such
event, Executive shall, for the remaining term of the Agreement, receive the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Bank that
provide health (including medical and dental), or life insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Bank during such period.  In the event that the Bank is
unable to provide such coverage by reason of Executive no longer being an
employee, the Bank shall provide Executive with comparable coverage on an
individual policy basis.



 
iii.
For purposes of this Agreement “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s consent:



 
(1)
The assignment to Executive of duties that constitute a material diminution of
his authority, duties, or responsibilities (including reporting requirements);



 
(2)
A material diminution in Executive’s Base Salary;



 
(3)
Relocation of Executive to a location outside a radius of 35 miles of the Bank’s
Chicopee, Massachusetts office; or



 
(4)
Any other action or inaction by the Bank that constitutes a material breach of
this Agreement;




 
5

--------------------------------------------------------------------------------

 

provided, that within sixty (60) days after the initial existence of such event,
the Bank shall be given notice and an opportunity, not less than thirty (30)
days, to effectuate a cure for such asserted “Good Reason” by
Executive.  Executive’s resignation hereunder for Good Reason shall not occur
later than ninety (90) days following the initial date on which the event
Executive claims constitutes Good Reason occurred.


 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Bank or
Executive pursuant to Section 11(f):



 
i.
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and



ii.  
During the period ending on the first anniversary of such termination, Executive
will not serve as an officer, director or employee of any bank holding company,
bank, savings association, savings and loan holding company, mortgage company or
other financial institution that offers products or services competing with
those offered by the Bank from any office within thirty-five (35) miles from the
main office or any branch of the Bank and, further, Executive will not interfere
with the relationship of the Bank, its subsidiaries or affiliates and any of
their employees, agents, or representatives.



12.           Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:



i.  
Merger: The Company or the Bank merges into or consolidates with another entity,
or merges another corporation into the Company or the Bank, and as a result,
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation;



ii.  
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the members) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or


 
6

--------------------------------------------------------------------------------

 





 
iv.
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.



 
b.
Termination.  If within the period ending two (2) years after a Change in
Control, (i) the Bank terminates Executive’s employment Without Cause, or (ii)
Executive voluntarily terminates his employment With Good Reason, the Bank will,
within ten calendar days of the termination of Executive’s employment, make a
lump-sum cash payment to him equal to three (3) times Executive’s average
“Annual Compensation” over the five (5) most recently completed calendar years,
ending with the year immediately preceding the effective date of the Change in
Control.  In determining Executive’s “Annual Compensation,” “Annual
Compensation” will include base salary and any other taxable income, including,
but not limited to, amounts related to the granting, vesting or exercise of
restricted stock or stock option awards, commissions, bonuses, retirement
benefits, director or committee fees and fringe benefits paid to Executive or
accrued for Executive’s benefit.  Annual Compensation will also include profit
sharing, employee stock ownership plan and other retirement contributions or
benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive for such year.  The cash payment
made under this Section 12(b) shall be made in lieu of any payment also required
under Section 11(f) of this Agreement because of Executive’s termination of
employment, however, Executive’s rights under Section 11(f) are not otherwise
affected by this Section 12.  Also, in such event, the Executive shall, for a
thirty-six (36) month period following his termination of employment, receive
the benefits he would have received over such period under any retirement
programs (whether tax-qualified or nonqualified) in which the Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control) and continue to participate in any benefit plans of the Bank
that provide health (including medical and dental), or life insurance, or
similar coverage upon terms no less favorable than the most favorable terms
provided to senior executives of the Bank during such period.  In the event that
the Bank is unable to provide such coverage by reason of the Executive no longer
being an employee, the Bank shall provide the Executive with comparable coverage
on an individual policy.



 
c.
The provisions of Section 12 and Sections 14 through 27, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.



13. Indemnification and Liability Insurance.  Subject to, and limited by Section
26 of this Agreement, the Bank shall provide the following:


 
a.
Indemnification.  The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Bank or any of its subsidiaries or affiliates (whether or not
he continues to be a director or Executive at the time of incurring any such
expenses or liabilities).  Covered expenses and liabilities include, but are not
limited to, judgments, court costs, and attorneys’ fees and the costs of
reasonable settlements, subject to Board approval, if the action is brought
against Executive in his capacity as an Executive or director of the Bank or any
of its subsidiaries. Indemnification for expenses will not extend to matters
related to Executive’s termination for Cause.  Notwithstanding anything in this
Section 13(a) to the contrary, the Bank will not be required to provide
indemnification prohibited by applicable law or regulation.  The obligations of
this Section 13 will survive the term of this Agreement by a period of six (6)
years.




 
7

--------------------------------------------------------------------------------

 

b.  
Insurance.  During the period for which the Bank must indemnify Executive, the
Bank will provide Executive (and his heirs, executors, and administrators) with
coverage under a directors’ and officers’ liability policy at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.



14.              Reimbursement of Executive’s Expenses to Enforce this
Agreement.   The Bank shall reimburse the Executive for all reasonable
out-of-pocket expenses, including, without limitation, reasonable attorney’s
fees, incurred by the Executive in connection with successful enforcement by the
Executive of the obligations of the Bank to the Executive under this
Agreement.  Successful enforcement shall mean the grant of an award of money or
the requirement that the Bank take some action specified by this Agreement:  (i)
as a result of court order; or (ii) otherwise by the Bank following an initial
failure of the Bank to pay such money or take such action promptly after written
demand therefor from the Executive stating the reason that such money or action
was due under this Agreement at or prior to the time of such demand.


15.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits Executive has the right to receive
from the Bank, would constitute a “parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the payments and
benefits pursuant to Section 12 shall be reduced or revised, in the manner
determined by Executive, by the amount, if any, which is the minimum necessary
to result in no portion of the payments and benefits under Section 12 being
non-deductible to the Bank pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code.  The Bank’s independent
public accountants will determine any reduction in the payments and benefits to
be made pursuant to Section 12; the Bank will pay for the accountant’s
opinion.  If the Bank and/or Executive do not agree with the accountant’s
opinion, the Bank will pay to Executive the maximum amount of payments and
benefits pursuant to Section 12, as selected by Executive, that the opinion
indicates have a high probability of not causing any of the payments and
benefits to be non-deductible to the Bank and subject to the imposition of the
excise tax imposed under Section 4999 of the Code.  The Bank may also request,
and Executive has the right to demand that the Bank request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such tax consequences.   The Bank will promptly prepare and file the request for
a ruling from the IRS, but in no event will the Bank make this filing later than
thirty (30) days from the date of the accountant’s opinion referred to
above.  The request will be subject to Executive’s approval prior to filing;
Executive shall not unreasonably withhold his approval.  The Bank and Executive
agree to be bound by any ruling received from the IRS and to make appropriate
payments to each other to reflect any IRS rulings, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code. Nothing
contained in this Agreement shall result in a reduction of any payments or
benefits to which Executive may be entitled upon termination of employment other
than pursuant to Section 12 hereof, or a reduction in the payments and benefits
specified in Section 12, below zero.


16.           Injunctive Relief.  Upon a breach or threatened breach of Section
11(g) of this Agreement or the prohibitions upon disclosure contained in Section
10(c) of this Agreement, the parties agree that there is no adequate remedy at
law for such breach, and the Bank shall be entitled to injunctive relief
restraining Executive from such breach or threatened breach, but such relief
shall not be the exclusive remedy for a breach of this Agreement.  The parties
further agree that Executive, without limitation, may seek injunctive relief to
enforce the obligations of the Bank under this Agreement.

 
8

--------------------------------------------------------------------------------

 



17.           Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.



 
b.
Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall not assign or delegate his rights or duties under this Agreement
without first obtaining the written consent of the Bank.



18.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Bank at their principal business offices and
to Executive at his home address as maintained in the records of the Bank.


20.           No Plan Created by this Agreement.  Executive and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or any other law or regulation, and each party
expressly waives any right to assert the contrary.  Any assertion in any
judicial or administrative filing, hearing, or process that an ERISA plan was
created by this Agreement shall be deemed a material breach of this Agreement by
the party making the assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.           Applicable Law.  Except to the extent preempted by federal law,
the laws of the Commonwealth of Massachusetts shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any one provision shall not
affect the validity or enforceability of the other provisions of this Agreement.


24.           Headings.  Headings contained in this Agreement are for
convenience of reference only.


25.           Entire Agreement.  This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.  In addition, the Change in Control Agreement
shall terminate as of the Effective Date.


26.           Required Provisions.  In the event any of the foregoing provisions
of this Agreement conflict with the terms of this Section 26, this Section 26
shall prevail.

 
9

--------------------------------------------------------------------------------

 

 
a.
The Bank’s board of directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after termination for Cause as defined in Section 11(d)
of this Agreement.



 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.



 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.



 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations under this contract
shall terminate  as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.



 
e.
All obligations under this contract shall terminate, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the institution:  (i) by the Director of the OTS (or his designee)
at the time the FDIC enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.



 
f.
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.




 
10

--------------------------------------------------------------------------------

 

27.           Section 409A of the Code.


 
a.
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code.  If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed.  For purposes of Section
409A of the Code, all payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” (within the
meaning of such term under Section 409A of the Code), each payment made under
this Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs.  To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fail to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with b. below.  In no event shall
Executive, directly or indirectly, designate the calendar year of payment.



 
b.
If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank or the Company will make
the maximum severance payment possible in order to comply with an exception from
the six month requirement and make any remaining severance payment under Section
11(f)(ii) or 12(b) of this Agreement to Executive in a single lump sum without
interest on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.



 
c.
If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in Section 11(f)(ii) or 12(b) of this Agreement it is
not possible to continue coverage for Executive and his dependents, or (y) when
a separation from service occurs Executive is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank or the Company shall pay to Executive in a
single lump sum an amount in cash equal to the present value of the Bank’s
projected cost to maintain that particular insurance benefit (and associated
income tax gross-up benefit, if applicable) had Executive’s employment not
terminated, assuming continued coverage for 36 months.  The lump-sum payment
shall be made thirty (30) days after employment termination or, if Section 27(b)
applies, on the first payroll date that occurs after the date that is six (6)
months after the date on which Executive separates from service.



 
d.
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.




 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




ATTEST:
CHICOPEE SAVINGS BANK
   
/s/ Theresa C. Szlosek      
By: /s/ William J. Wagner                                                       
 
For the Entire Board of Directors
   
WITNESS:
EXECUTIVE
   
/s/ Theresa C. Szlosek      
By: /s/ Russell J. Omer                                                  
 
Russell J. Omer




















 
 
